This was an application by a part of the defendants who were charged with costs by the decree, for a re-taxation of such costs. The application not having been made until nearly three years after the costs were taxed, and after the same had been actually paid over to the complainant’s solicitor under the decree, the chancellor considered that a fatal objection to the motion.
Held also that where a bill of costs is objected to, upon the tax-átion thereof, on the ground of the prolixity of the pleadings or depositions, Pal'ty objecting should point out the particular parts of such pleadings or depositions which are deemed objectionable on that ground; so as to give the opposite party an opportunity to explain, by affidavit or otherwise, why the part objected to was considered necessary. And if the pleadings or depositions are manifestly impertinent upon their face, as to any particular allegations or statements contained therein, the taxing officer should be pointed to the impertinent matter by a reference to the folios in which it is to be found.
Motion denied; but without costs.